Exhibit FOR IMMEDIATE RELEASE POOL CORPORATION INCREASES QUARTERLY DIVIDEND, HOLDS 2 COVINGTON, LA. (May7,2008) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) announced that its Board of Directors increased its regular quarterly cash dividend to $0.13 per share, an 8% increase over the most recent quarterly cash dividend of $0.12 per share.The dividend is payable on June 2, 2008 to stockholders of record on May19,2008.On May2,2008 there were 47,814,617 shares of common stock outstanding. Speaking at POOL’s annual meeting of shareholders, WilsonB.(Rusty)Sexton, Chairman of the Board, said that the shareholders elected AndrewW.Code, JamesJ.Gaffney, George T. Haymaker, ManuelJ.PerezdelaMesa, HarlanF.Seymour, RobertC.Sledd, JohnE.Stokely and himself to serve as directors for the ensuing year.Shareholders also ratified the appointment of Ernst&YoungLLP as the Company’s independent auditors for fiscal 2008. Mr. Sexton stated, “In today’s challenging environment, our responsibilities to our shareholders are greater than ever and we appreciate the confidence they have shown in us.Our Board is truly dedicated to fulfilling these responsibilities and we look forward to the opportunity to serve over the coming year”. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates over 290 sales centers in
